Citation Nr: 0109088	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to service-connected bilateral 
knee disabilities.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of left knee surgery with instability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service from April 1967 to 
July 1969.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
for service connection for an ankle condition.

The Board notes that the veteran's accredited representative 
raised two additional issues in its September 2000 informal 
hearing presentation (IHP) which it avers are before the 
Board in this appeal.  The first issue is entitlement to a 
rating in excess of 30 percent for a left knee disorder.  The 
Board concurs with the observation that the RO failed to 
respond to the veteran's February 1981 notice of disagreement 
(NOD) with respect to the evaluation of the left knee 
condition, has addressed this matter below by remanding the 
claim to the RO for additional development.

Additionally, the veteran's representative avers that the 
issue of service connection for a back condition is in 
appellate status.  The basis for this assertion is not clear.  
Service connection for a low back condition secondary to the 
service-connected knee condition was initially denied by the 
RO in a June 1993 rating decision.  The IHP correctly notes 
that the veteran filed an NOD with this decision in April 
1994, a statement of the case (SOC) was mailed to the veteran 
on this issue in May 1994, and the RO received a VA Form 9 
(Appeal to Board of Veterans' Appeals) from her in November 
1994.  This was more than one year following the veteran's 
notification by the RO that her claim had been denied, and 
more than 60 days following the issuance of the SOC.  The 
veteran did not request an extension in the time for filing a 
substantive appeal on this issue at any time, and did not 
provide any reason why such an extension should be granted.  
Accordingly, the RO properly closed her appeal for failure to 
timely respond to the SOC.  See 38 U.S.C.A. § 7105(b)-(d) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.32; 20.302, 20.303 
(2000).  While the question of whether the veteran's 
substantive appeal was timely filed can itself be an 
appealable issue (see 38 C.F.R. § 19.34), no disagreement 
with the RO's determination was filed with that office within 
the year following its notification to the veteran of the 
dismissal of her appeal in May 1996.

While the RO did not err in closing the veteran's appeal of 
its June 1993 decision, it is clear that it did not become 
fully aware of the November 1994 VA Form 9 until her 
representative filed a request to reopen the claim for 
service connection for a back condition in April 1996.  At 
that point, the RO determined that it would treat the VA Form 
9 as a reopened claim for service connection.  Although it 
did not style the issue as whether new and material evidence 
had been submitted to reopen the claim, it appears to have 
treated it as such, since all the evidence considered was new 
since the date of its June 1993 decision.  The RO denied the 
veteran's claim in a May 1996 rating decision, finding that 
"[t]he weight of the evidence is insufficient to show that 
the [June 1993] decision should be changed or that there has 
been recent injury to the back as a result of service-
connected knee disability."  The veteran was notified of 
this decision by letter dated May 24, 1996.  The assertion in 
the IHP that the RO "notified the veteran and PVA of the 
continued adverse decision by letter dated May 24, 1998," is 
in error.  No indication of any disagreement with this 
determination was received by the RO within one year of the 
date of its notification to the veteran.  Accordingly, the RO 
considered its action final, and no appeal was docketed.  See 
38 U.S.C.A. §§ 5104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 20.302 (2000).

Other than periodic communications regarding clothing 
allowances, the next communication the RO received from the 
veteran or her representative was the August 1998 claim for 
service connection "for an ankle condition secondary to her 
knee condition" which initiated the current appeal.  The 
veteran and her representative filed a claim to reopen her 
claim for service connection for a back condition in June 
1999, which has not yet been adjudicated by the RO.  
Accordingly, the Board concludes that the question of service 
connection for a back condition is not before it on appeal 
and it has no jurisdiction to review the issue.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and her 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to a higher rating.  The veteran and 
her representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) any deficiencies with respect to notice.  See 
Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993); V.A. O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The veteran's representative has advanced several arguments 
in its IHP regarding the sufficiency of the evidence relied 
upon by the RO in making its decision.  First, it maintains 
that the veteran's service medical records are incomplete, in 
that the RO failed to specifically request either medical 
records from the veteran's first period of service from April 
1967 to July 1968, or clinical records associated with 
hospitalizations reported by the veteran to have occurred at 
the U.S. Army Hospital in Okinawa, in November 1968 and April 
and May 1969.  Additionally, the IHP asserts that the 
veteran's medical condition was reviewed by medical and 
Physical Evaluation Boards, which resulted in her discharge 
from the service, and avers that the reports of these boards 
should be obtained.  

With respect to the matter of whether the RO erred in not 
specifically requested medical records from both of the 
veteran's periods of service, the Board notes that the 
National Personnel Record Center (NPRC), St. Louis, Missouri, 
correctly identified both periods of service in its response 
to the RO's request for information (VA Form 07-3101) in 
January 1970.  A review of the service medical records in the 
claims file indicates that medical treatment records, 
examinations, clinical records and other materials from both 
periods of service have been obtained.  Accordingly, the 
Board concludes that the veteran's correct periods of service 
were known to the NPRC, which reported that "available 
requested records [were] forwarded," in response to the RO's 
request for "all available medical records, for all 
services."
With regard to the veteran's reported hospitalizations in 
November 1968 and April and May 1969, the Board has carefully 
reviewed the service medical records, and finds no indication 
that the veteran was hospitalized during her active service 
at any time other than in November 1968 and April 1969.  The 
November 1968 admission was for treatment of an episode of 
acute bronchitis, which is irrelevant to the veteran's 
current appeal, and there appears to be no current reason to 
attempt to locate any possible additional existing records 
from that hospitalization.  See Gobber v. Derwinski, 2 
Vet.App. 470, 472 (1992) ("'duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim.  In connection with the search for documents, this 
duty is limited to specifically identified documents that by 
their description would be facially relevant and material to 
the claim'").  The Board is mindful of VA's obligation under 
the VCAA to obtain Federal agency records, but concludes that 
this obligation must necessarily be limited to securing 
relevant records ("medical or lay evidence not already 
submitted, which is necessary to substantiate the claim").  
See generally VCAA, Sec. 3.
Assuming clinical records of the veteran's April 1969 
hospitalization still exist, they are likewise shown by other 
contemporary service medical records to be unrelated to the 
factual issues underlying the veteran's current appeal.  
These records include the narrative summary of the veteran's 
admission to the U.S. Army Hospital, Ryukyu Islands 
(Okinawa), for a left medial meniscectomy.  The admission and 
surgery were prompted by a January 1969 injury to the 
veteran's left knee.  Although the narrative summary 
attributes this injury to "playing softball," it is clear 
from the record that it was the result of an automobile 
accident which occurred that month, in which she "stiffened 
her leg when applying the brake and wrenched her knee."  It 
is also clear the injury was assessed as a sprained left knee 
(medial collateral ligament), and not a sprained left ankle, 
as incorrectly indicated on the portion of the determination 
of duty status (DA Form 2173) completed on January 13, 1969.  
The history contained in the narrative summary notes no 
significant prior history of an ankle injury (though the 
veteran did apparently suffer a contusion of the left ankle 
incident to a fall in February 1968, which produced "pain 
and tenderness over [the] metatarsal area").  A left medial 
meniscectomy was performed during the April 1969 
hospitalization, and the veteran was released from the 
facility after 17 days as a patient, with a final diagnosis 
of a tear of the medial meniscus of the left knee.  Since the 
veteran's in-service left knee injury has been conceded and 
service connected, there appears to be no reason to attempt 
to obtain the clinical records relating to the April 1969 
hospitalization, which is not shown to have noted or treated 
a left ankle condition.  See Gobber, supra.

Finally, with respect to the assertion that the veteran was 
examined processed for discharge from active duty as the 
result of medical and PEB action, the Board notes that the 
veteran's Report of Transfer or Discharge (DD Form 214) 
contains no such indication.  While the DD-214 refers to 
board action under AR (Army Regulation) 635-89, that 
regulation governed a particular category of administrative, 
rather than medical, personnel separations.  Since there is 
no suggestion elsewhere in the record that medical board or 
PEB records might exist, the Board finds no duty to search 
for them.  Cf. Counts v. Brown, 6 Vet.App. 473, 477 (1994) 
(where the unavailability of medical records is acknowledged, 
it is not a breach of duty for the VA to decline further 
attempts to obtain them).

There is, however, one deficiency in the evidentiary record 
which requires the Board to return the claim to the RO.  The 
veteran filed her current claim in August 1998, and was 
examined by an orthopedic specialist at the VA Medical Center 
(VAMC) in Indianapolis, Indiana, in October 1998.  During 
this examination, the veteran indicated that she was seeing 
an orthopedic surgeon for her ankle problem at that time, who 
intended to perform a right ankle arthroscopy to repair 
"cartilage damage."  The disability history and treatment 
record developed by this private physician is clearly 
relevant to the veteran's claim for service connection for a 
bilateral ankle condition, either on a direct or secondary 
basis, and an attempt must be made to obtain it before the 
issue can be adjudicated on appeal.  See generally VCAA, c.f. 
EF v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).

Finally, as noted in the introduction, the veteran provided 
the RO with a statement in February 1981 expressing her 
disagreement with its January 1981 denial of a rating in 
excess of 30 percent for her left knee disability.  The RO 
has not yet provided the veteran with a statement of the case 
(SOC) addressing the evaluation of her left knee condition, 
and the issue remains open on appeal based on the veteran's 
February 1981 NOD (even though the same issue was 
readjudicated by the RO on four subsequent occasions).  In 
compliance with the holdings of the United States Court of 
Appeals for Veterans Claims, it must therefore be remanded 
for issuance of a SOC and such further development and 
adjudication as may be necessary.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the veteran's appeal is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a knee or 
ankle disorder since August 1998, to 
include the orthopedic surgeon referred 
to by the veteran during her October 1998 
VA examination.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record with respect to the issue of 
service connection for a bilateral ankle 
disorder and undertake any additional 
development deemed necessary.  When the 
claim is reconsidered, the RO should 
review whether service connection is 
appropriate on either a direct or 
secondary basis.  A disability which is 
proximately due to or the result of 
another disease or injury for which 
service connection has been granted shall 
also be service-connected and considered 
part of the original condition.  
38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet.App. 439, 448 (1995).  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  With respect to the issue of 
entitlement to a rating in excess of 30 
percent for a left knee disorder, the RO 
should issue a statement of the case 
responding to the veteran's February 1981 
notice of disagreement. The RO should 
return this issue to the Board only if 
the veteran perfects her appeal in full 
accordance with the provisions of 38 
U.S.C.A. § 7105.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional development and provide fair 
process.  The Board does not intimate any opinion as to the 
ultimate outcome of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



